IIowe, J.
In the case of Pavy v. Escoubas, lately decided, and in tho case of succession of Hillebrandt, 21 An. 350, we have had occasion to decide that a partial payment only interrupts the. current of prescription, because it is au implied acknowledgment of the debt, and that, under the statute of 1858, parol evidenco should not he admitted to prove such partial payment by a debtor since deceased. The plaintiff in this case contends with much earnestness that these decisions should he overruled, hut his arguments fail to satisfy tho court of the correctness of his position.
The defendant’s objection to such parol proof in this case should have been sustained.
The claim in suit is clearly prescribed, and it is therefore ordered that the judgment appealed from he reversed, and that there he judgment for defendant, with costs of both courts.